Exhibit 10.46

 

GENCO SHIPPING & TRADING LIMITED

ANNUAL INCENTIVE PLAN

 

1.        Purpose.  The purpose of this Genco Shipping & Trading Limited (the
“Company”) Annual Incentive Plan (as amended from time to time, this “Plan”) is
to reinforce corporate, divisional and individual goals and to promote and
reward the achievement of financial, organizational, leadership and other
objectives aligned to the overall strategy of the Company.

2.        Eligibility.  Eligible employees in this Plan shall consist of such
employees of the Company and its affiliates that the Committee (as defined
herein) in its sole discretion selects to participate (any employee so selected,
a “Participant”).  An employee who is a Participant for one Performance Period
(as defined herein) shall not automatically have the right to be a Participant
in any subsequent Performance Period.  In determining Participants in this Plan,
the Committee shall take into account such factors as the Committee shall deem
relevant in connection with accomplishing the purposes of this Plan.  It is the
intent of the Committee that all of the Company’s annual bonus payments for its
key employees, if any, shall be paid pursuant to this Plan.

3.        Plan Administration.

3.1      Committee.  This Plan shall be administered as follows: (i) with
respect to Participants who are Senior Officers of the Company (as defined
below), this Plan shall be administered by the Committee (as defined below)
other than the Sub-Committee (as defined below); and (ii) with respect to all
Participants who are not Senior Officers, the Committee may delegate its
authority under this Plan to one or more Senior Officers of the Company (the
“Sub-Committee”). References to the “Committee” shall mean the Compensation
Committee acting in accordance with its Charter or the Sub-Committee (consistent
with the preceding sentence), as applicable or, from time to time, if the Board
so elects, the Board or a committee designated by the Board.  For purposes of
this Plan, “Senior Officers” means the Chief Executive Officer of the Company
and each other officer of the Company designated by the Board as subject to
Section 16 of the Securities Exchange Act of 1934, as amended.

3.2      Authority.  The Committee shall have the authority in its sole
discretion, subject to and not inconsistent with the express provisions of this
Plan, to administer this Plan and to exercise all the powers and authorities
either specifically granted to it under this Plan or necessary or advisable in
the administration of this Plan, including, without limitation, the authority to
make Bonus Awards (as defined below); to determine the persons to whom and the
time or times at which Bonus Awards shall be made; to determine the terms,
conditions, restrictions and performance criteria relating to any Bonus Award;
to determine whether, to what extent, and under what circumstances a





1

--------------------------------------------------------------------------------

 



 

Participant’s right to receive a Bonus Award may be cancelled, forfeited, or
surrendered; to construe and interpret this Plan and any Bonus Award; to
prescribe, amend and rescind rules and regulations relating to this Plan; to
determine the terms and provisions of Bonus Awards; and to make all other
determinations deemed necessary or advisable for the administration of this
Plan. The Committee shall have the authority to make equitable adjustments to
the performance criteria and/or Bonus Awards in such circumstances as the
Committee deems appropriate, including, without limitation, in recognition of
unusual or non-recurring events affecting the Company or any affiliate of the
Company or the financial statements of the Company or any affiliate of the
Company, in response to changes in applicable laws or regulations or to account
for items of gain, loss or expense determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principles.  All decisions,
determinations and interpretations of the Committee shall be final and binding
on all persons, including the Company and the Participant (or any person
claiming any rights under this Plan from or through any Participant).  In the
administration of this Plan, the Committee may itself directly exercise the
foregoing powers and authorities or may make a recommendation to the Board for a
final determination by the Board.  The Committee may delegate any of its duties
and powers, in whole or in part, to any subcommittee thereof or, with respect to
non-Senior Officers, to the Sub-Committee.

4.        Bonus Awards.

4.1      Annual Bonuses.  A Participant may be designated as eligible to receive
an incentive cash bonus with respect to an annual performance period (the
“Annual Bonus”), subject to the procedures and requirements set forth in this
Plan.  A Participant’s Annual Bonus may be measured by, among other things, a
percentage of the Participant’s annual base salary.

4.2      Other Bonuses.  The Committee may award other cash bonuses in such
amounts and on such terms and conditions as it determines in its sole
discretion, without regard to the procedures and requirements set forth in this
Plan (an “Other Bonus” and collectively with any Annual Bonuses, “Bonus
Awards”), to any individual who is or has been hired by the Company or any of
its affiliates, to the extent any such person is identified as an eligible
Participant by the Committee.

5.        Procedure.

5.1      Performance Period.  Unless otherwise determined by the Committee, the
annual performance period with respect to an Annual Bonus shall be the calendar
year (any such period, a “Performance Period”).





2

--------------------------------------------------------------------------------

 



 

5.2      Establishment of Performance Goals.   The Committee (or its designee)
shall establish (i) the performance goals applicable to the Performance Period;
(ii) the performance measures to be used to measure the performance goals; (iii)
the method for computing any amount of compensation payable to each Participant
if such performance goals are obtained and any amount of compensation payable to
each Participant on a discretionary basis; and (iv) the Participants or class of
Participants to which such performance goals, performance measures and
computation methods apply, which may differ among Participants.  Such
performance goals may include, without limitation, earnings-based measures
(e.g., EBITDA, adjusted EBITDA, operating income, revenue), measures relating to
the Company’s share price (e.g., relative TSR), costs versus budget, other
strategic goals, and/or individual management based objectives (“MBOs”), in any
case, as may be determined by the Committee with respect to a given Performance
Period.  The method for computing any amount of compensation payable may
include, without limitation, the designation of one or more, threshold, target,
or maximum bonus levels, determination of the bonus amount to be paid at each
such level, and the weighting of metrics used to determine the total Bonus
Award.  The Committee may delegate its authority to set MBOs to one or more
officers or managers of the Company, including individuals who are responsible
for a Participant’s division or business unit within the Company.  Performance
goals may be absolute goals or relative goals, including, without limitation,
goals based on comparisons to the performance of other companies or an index
covering multiple companies, measured with respect to one or more of the
applicable performance measures.

The performance goals with respect to a given Performance Period shall be
communicated to the applicable Participant or class of Participants as soon as
reasonably practicable following the Committee’s determination of such
performance goals for the Performance Period.

5.3      Determination of Annual Bonus Amounts. As soon as reasonably
practicable following the completion of each Performance Period, the Committee
shall confirm which of the applicable performance goals, if any, have been
achieved and the amount of Annual Bonus payable as a result thereof to each
applicable Participant (the “Preliminary Bonus Amount”).

5.4      Committee Discretion to Modify Awards.  Following the Committee’s
determination of the Preliminary Bonus Amount, the Committee shall have the
discretion, but no obligation, to increase or decrease the Preliminary Bonus
Amount by a percentage or amount determined by the Committee for the applicable
Participant and Performance Period (the resulting amount, the “Modified Bonus
Amount”), and the Modified Bonus Amount shall represent the amount of Annual
Bonus to be paid to a Participant in respect of that Performance Period.





3

--------------------------------------------------------------------------------

 



 

5.5      Payment of Annual Bonus.  The Annual Bonus shall be paid, if at all, to
Participants within a reasonable period of time following the end of the
Performance Period to which such Annual Bonus relates, but in no event shall an
Annual Bonus be paid later than March 15th of the calendar year immediately
following the fiscal year with respect to which the applicable Annual Bonus was
earned.

6.        General Provisions.

6.1      Compliance with Legal Requirements. This Plan and the payment of Bonus
Awards, and the other obligations of the Company under this Plan shall be
subject to all applicable federal and state laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as may be required.

6.2      No Right to Continued Service. Nothing in this Plan shall confer upon
any Participant the right to continue in the service of the Company or any of
its affiliates or to be entitled to any compensation or benefits or to interfere
with or limit in any way whatever rights otherwise exist of the Company or any
of its affiliates to terminate such Participant’s service or change such
Participant’s compensation.

6.3      Withholding Taxes. The Company and its affiliates shall have the right
to deduct from any payment made under this Plan any federal, state, local or
foreign income or other taxes they determine are required to be withheld with
respect to such payment.

6.4      Amendment, Termination and Duration of this Plan. The Board may at any
time and from time to time alter, amend, suspend, or terminate this Plan in
whole or in part, with or without Participant consent.  Notwithstanding the
foregoing, no amendment (other than an amendment deemed necessary by the Board
to comply with Section 409A of the Code (as defined below)) shall affect
adversely any of the rights of any Participant under any Bonus Award following
the end of the Performance Period (if applicable) to which such Bonus Award
relates.

6.5      Participant Rights. No Participant shall have any claim to be granted
any Bonus Award, and there is no obligation for uniformity of treatment among
Participants.

6.6      Eligibility for Other Bonuses and Annual Bonuses

(i)        Unless otherwise provided by the Committee or explicitly provided for
otherwise in a Participant's employment agreement or other agreement, a
Participant must be actively employed by the Company or one of its affiliates on
the date Bonus Awards are paid in order to receive payment in respect of such
award.  Accordingly, a Participant shall forfeit his/her right to receive
payment in respect of any unpaid Bonus Award upon his/her termination of
employment with the Company.





4

--------------------------------------------------------------------------------

 



 

(ii)       Subject to the provisions of Section 6.6(i), and unless otherwise
provided by the Committee or explicitly provided for otherwise in a
Participant’s employment agreement or other agreement, in the event a person is
a Participant in the Plan for less than the entire Performance Period, he/she
shall be eligible to receive a portion of any Annual Bonus earned in respect of
such Performance Period, prorated such that the numerator equals the number days
the person was a Participant in the Plan during such Performance Period and the
denominator equals the total number of days occurring during such Performance
Period.

For purposes of this Section 6.6, “actively employed” shall mean all full and
part time employees, employees on workers’ compensation, maternity leave, or
disability and employees on other approved leaves of absence with a legal or
contractual right to reinstatement.

6.7      Change in Control.  The Committee (excluding the Sub-Committee) shall
determine, in its sole discretion, the treatment of Bonus Awards upon a Change
in Control (as defined in the Company’s Amended and Restated 2015 Equity
Incentive Plan, as it may be amended and/or restated from time to time).

6.8      Unfunded Status of Awards. This Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to a Bonus Award, nothing contained in this Plan
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.

6.9      Governing Law. This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of New York without
giving effect to the conflict of laws principles thereof.

6.10    Validity.  In the event any provision of this Plan is held invalid, void
or unenforceable, the same will not affect, in any respect whatsoever, the
validity of any other provision of the Plan.

6.11.   Forfeiture and Recapture.   Any payments under this Plan will be subject
to recoupment in accordance with applicable law or any clawback or recoupment
policy of the Company, including without limitation any such policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.

6.12    Section 409A.  This Plan and the payments and benefits hereunder are
intended to be exempt from Section 409A of the Code (“Section 409A”), and if not
so exempt, to





5

--------------------------------------------------------------------------------

 



 

comply with Section 409A, and shall be construed and interpreted in a manner
consistent with such intent.  To the extent that any provision of this Plan
would result in the payment of additional tax, interest or tax penalties under
Section 409A, the Company agrees to use commercially reasonable efforts to amend
this Plan if permitted under Section 409A in a manner which does not impose any
additional taxes, interest or penalties in order to bring this Plan into
compliance with Section 409A, without materially changing the economic value of
the arrangements under this Plan to any Participant.  Notwithstanding the
foregoing, no particular tax result for any Participant with respect to any
income recognized in connection with this Plan is guaranteed, and in no event
shall the Company or any of its affiliates, or any of their respective
representatives, be liable for any taxes, interest or penalties incurred by any
Participant in connection with this Plan, the payments or benefits hereunder, or
otherwise.

6.13    Effective Date. This Plan became effective as of March 4, 2019, the date
this Plan was approved by the Board on the recommendation of the Compensation
Committee.

6

--------------------------------------------------------------------------------